DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2021 has been entered.

Allowable Subject Matter
Claim(s) 1-9, 12, 13-15, 20, 23, and 25 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim(s) 1: the prior art fail to disclose a/an light-emitting device requiring:
a partition wall configured to at least partially isolate the first region and the second region from each other, such that the partition wall at least partially defines the first region in the 
With regards to claim(s) 13: the prior art fail to disclose a/an headlamp for a vehicle requiring:
a partition wall configured to at least partially isolate the first region and the second region from each other, such that the partition wail at least partially defines the first region in the emission array, wherein a lower surface of the partition wall is coplanar with an upper surface of the first conductive semiconductor layer, wherein the first region and the second region each include a fluorescent layer directly on the first conductive semiconductor layer, in combination with other limitations of the claim.
With regards to claim(s) 25: the prior art fail to disclose a/an light-emitting device requiring:
a partition wall surrounding the first region and the second region, wherein a lower surface of the partition wall is coplanar with an upper surface of the first conductive semiconductor layer; 
a fluorescent layer in an open enclosure at least partially defined by the partition wall and the first and second light-emitting elements, such that a first portion of the fluorescent layer directly contacts the first conductive semiconductor layer in the first region, and a second portion of the fluorescent layer directly contact the first conductive semiconductor layer in the second region, in combination with other limitations of the claim.
With regards to dependent claim(s) 2-9, 12, 14-15, 20, and 23; it/they are allowable in virtue of their dependency.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen - US 20180351054 A1

    PNG
    media_image1.png
    355
    659
    media_image1.png
    Greyscale

ABE - US 20170263591 A1

    PNG
    media_image2.png
    127
    424
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844